Citation Nr: 1523768	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-28 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for service connection for chronic residuals of acute perichondritis of the left ear and, if so, whether service connection for a left ear disorder is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for service connection for a right ear disorder and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for an acquired psychiatric disorder is warranted.  

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.

5.  Entitlement to service connection for a bilateral eye disorder.  

6.  Entitlement to service connection for a neck disorder. 

7.  Entitlement to service connection for eczema of the face.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 December 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Board observes that the Veteran's claim for service connection for PTSD was previously denied in a final rating decision.  In this regard, the Board notes that the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra, at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for PTSD pursuant to Clemons as entitlement to service connection for an acquired psychiatric disorder.

The Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO in September 2013.  They also testified at a Board video-conference hearing before the undersigned Veterans Law Judge in March 2015.  Transcripts of both hearings are of record.  At the Board hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of all evidence received since the issuance of the January 2014 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The Board's decisions with respect to the matters of whether new and material evidence has been received to reopen claims for service connection for tinnitus, PTSD, and left and right ear disorders, as well as the dismissal of the claim for service connection for eczema of the face, are set forth in the decision below.  The reopened claims, as well as the claims for service connection for bilateral eye and neck disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final January 1981 rating decision, service connection for acute perichondritis of the left ear and a right ear disorder was denied.

2.  In a final January 1988 decision, the RO determined that the Veteran had failed to provide new evidence pertaining to his disability claim for an ear condition and, as such, again denied the claims. 

3.   Evidence added to the record since the final January 1988 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for acute perichondritis of the left ear and a right ear disorder.

4.  The Veteran's original claim for service connection for PTSD was filed in January 1981, and while the current record does not reflect a decision with respect to this initial claim, a final August 2003 rating decision determined that new and material evidence had not been received to reopen such claim.

5.  A final October 2006 rating decision determined that new and material evidence had not been received to reopen a claim for service connection for PTSD. 

6.   Evidence added to the record since the final October 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

7.  In a final August 2003 rating decision, service connection for tinnitus was denied.  

8.  Evidence added to the record since the final August 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

9.  At the March 2015 hearing before the undersigned, the Veteran withdrew his appeal with respect to the claim for service connection for eczema of the face.


CONCLUSIONS OF LAW

1.  The January 1981 rating decision that denied service connection for acute perichondritis of the left ear and a right ear disorder is final.  38 U.S.C. 4005(c) (1976) [38 U.S.C.A. 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2.  The January 1988 decision that determined that the Veteran had failed to provide new evidence pertaining to his disability claim for an ear condition and, as such, again denied the claims is final.  38 U.S.C. 4005(c) (1982) [38 U.S.C.A. 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for acute perichondritis of the left ear and a right ear disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

4.  The August 2003 rating decision that determined that new and material evidence had not been received to reopen a claim for service connection for PTSD is final.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [2014].

5.  The October 2006 rating decision that determined that new and material evidence had not been received to reopen a claim for service connection for PTSD is final.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [2014].

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014). 

7.  The August 2003 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [2014].

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014). 

9.  The criteria for withdrawal of the appeal by the Veteran with respect to the claim for service connection for eczema of the face have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Eczema of the Face

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran withdrew his appeal with respect to the claim for service connection for eczema of the face at the March 2015 hearing before the undersigned.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claim for service connection for eczema of the face and this aspect of the appeal must be dismissed.  

II.  New and Material Evidence Claims

As the Board's decisions to reopen the Veteran's claims of entitlement to service connection for tinnitus, chronic residuals of acute perichondritis of the left ear, a right ear disorder, and PTSD are completely favorable, no further action with respect to these claims is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2014).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2014).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for chronic residuals of acute perichondritis of the left ear and a right ear disorder was originally denied in a January 1981 rating decision.  At the time of this decision, the RO considered the Veteran's service treatment records, which are silent for problems in the right ear but noted a swollen left ear with indications of acute perichondritis of the superior crus in December 1970.  Also considered were post-service clinical records dated in November and December 1980 reflecting treatment for, among other symptoms, pain, bleeding, and yellow drainage in the right ear.  Ultimately, the RO denied service connection for chronic residuals of acute perichondritis of the left ear on the basis of findings that the perichondritis of the crus of the left ear during service was an acute and transitory condition with no chronic residuals.  This decision denied service connection for a right ear disorder based on a determination that the record did not establish the existence of a relationship between a current right ear disability and service.  

Shortly after this decision was promulgated in January 1981, the Veteran was advised of the decision and his appellate rights.  He did not file a notice of disagreement with this decision and no new and material evidence was received within the applicable appellate period following the January 1981 rating decision.  Therefore, such is final.  38 U.S.C. 4005(c) (1976) [38 U.S.C.A. 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].   

Thereafter, while the Veteran attempted to reopen such claims, in a final January 1988 decision, the RO determined that the Veteran had failed to provide new evidence pertaining to his disability claim for an ear condition and, as such, again denied the claims.  In connection with such determination, the Veteran was advised of the decision and his appellate rights.  He did not file a notice of disagreement with this decision and no new and material evidence was received within the applicable appellate period following the January 1988 decision.  Therefore, such is final.  38 U.S.C. 4005(c) (1982) [38 U.S.C.A. 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

With respect to the Veteran's PTSD, his initial claim for service connection for such disorder was filed in January 1981.  At that time, he also filed a claim for "Agent Orange exposure."  While an April 1981 decision reflects the denial of the claim for Agent Orange exposure, and a February 1981 deferred rating decision indicates that there was pending action with respect to the claim for service connection for PTSD, a formal decision denying this initial claim for service connection for PTSD is not of record.  Nevertheless, an August 2003 rating decision determined that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD.   

The August 2003 rating decision considered the Veteran's service treatment and personnel records, private and VA treatment records, and relevant VA examination reports.  In this regard, specifically referenced in the August 2003 rating decision were the Veteran's contentions that he developed PTSD as a result of a personal assault in which he claimed to have been beaten up by a "Private King" and the lack of any evidence supporting the occurrence of such a stressor.  Also referenced were the reports from a June 2003 VA examination conducted to determine if the Veteran met the criteria for a diagnosis of PTSD, with the conclusion that he did so on the basis of a personal assault under Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  An addendum opinion to the June 2003 VA examination was sought as to whether the Vetean's current psychiatric problems were related to an in-service suicide attempt for which the Veteran received psychiatric treatment.  In this regard, the Board notes that a review of the service treatment reports (STRs) reflects treatment in February 1970 for a self inflicted wound to the left forearm and an appointment scheduled thereafter with a chaplain.  The requested memorandum opinion, completed in July 2003, in pertinent part, stated:

As you will recall, [the Veteran's] Axis I diagnosis in my opinion, is Post-Traumatic Stress Disorder based on a history of personal assault.  Evidently this assault is unverified and the service medical records indicate that [the Veteran] had a self-inflicted laceration while on active duty because of anxiety related to the possibility of going to Vietnam.  In my opinion, the current psychiatric diagnosis of Post-Traumatic Stress Disorder had its origin in the service if it is accepted that the stressor actually happened.  Otherwise, this Post-Traumatic Stress Disorder does not represent a direct progression of his in-service symptoms of anxiety and self-inflicted laceration.  This Post-Traumatic Stress Disorder diagnosis is a new diagnosis in that respect. 

The August 2003 rating decision noted that, despite the diagnosis of PTSD, service connection for such disorder could not be granted in the absence of a confirmed stressor.  Shortly after this decision was promulgated in August 2003, the Veteran was advised of the decision and his appellate rights.  He did not file a notice of disagreement with this decision and no new and material evidence was received within the applicable appellate period following the August 2003 rating decision.  Therefore, such is final.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [2014].      

The August 2003 rating decision also denied the Veteran's claim for service connection for tinnitus, essentially on the basis of a hearing test at separation from service that showed better hearing than was shown upon enlistment, and the conclusion following a July 2003 VA examination-at which time "long standing" and "constant" bilateral tinnitus was described-that the Veteran's tinnitus was of the same etiology as his hearing loss.  It was this examiner's conclusion that because the Veteran's hearing was normal at service separation, it was less likely than not that the Veteran's hearing loss [and, inferentially, tinnitus] was related to noise exposure in the military.  Shortly after this decision was promulgated in August 2003, the Veteran was advised of the decision and his appellate rights.  He did not file a notice of disagreement with this decision and no new and material evidence was received within the applicable appellate period following the August 2003 rating decision.  Therefore, such is final.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [2014].      

Thereafter, a September 2006 rating decision also found that new and material evidence had not been received to reopen the claim for service connection for PTSD.  Referenced in this decision were VA outpatient treatment reports dated though September 2006, none of which demonstrated PTSD related to an in-service stressor.  Shortly after this decision was promulgated in October 2006, the Veteran was advised of the decision and his appellate rights.  He did not file a notice of disagreement with this decision and no new and material evidence was received within the applicable appellate period following the October 2006 rating decision.  Therefore, such is final.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [2014].    
 
The evidence received since the most recent final rating decisions addressing the claims for service connection for tinnitus, chronic residuals of acute perichondritis of the left ear, and a right ear disorder, and PTSD includes reports from a May 2010 visit to a VA ear, nose, and throat clinic reflecting complains of a dull pain in both ears associated with bilateral yellowish drainage.  Also described on the reports from this visit were bilateral constant high pitched "buzzing" sounds in the ears since the 1970s, with the Veteran reporting a history of being beaten up in the military in the 1970s.  The assessment was bilateral chronic otitis externa and bilateral otalgia. 

The record subsequent to the final rating decisions also includes reports from private treatment in October 2011 for a stiff neck and in November 2011 for ear drainage and itching.  Also received were reports from a January 2014 VA psychiatric examination that included the opinion that the Veteran's current problems with anxiety were likely founded in his early childhood experiences and that, while he met DSM V criteria for anxiety disorder, there was a lack of evidence to suggest that his current symptoms represented an aggravation of his symptoms that predated service.  

The information received since the final rating decisions in question also includes sworn testimony presented at the March 2015 hearing before the undersigned, which included the assertions that tinnitus and ear problems have existed from service to the present time and that, in addition to the previously reported in-service stressor associated with an assault, the Veteran also was frequently fearful of enemy ambush attacks while he served as a truck drive in Vietnam.  In this regard, the Board notes that official service department records corroborate such stressors for the purposes of this adjudication as they indicate that the Veteran's service included duty in Vietnam with a military occupational specialty of a Heavy Truck Driver.   

Given the post-service evidence received since the final rating decisions demonstrating relevant psychiatric and ear disorders and tinnitus, and the sworn testimony from the Veteran-the credibility of which is presumed for the purposes of determining whether new and material evidence has been received and which contain more comprehensive and detailed assertions than were of record at the time of the prior final rating decisions-as well as the low threshold for such a determination embodied by Shade, the Board finds that the evidence received since the last final adjudications addressing these claims, while not conclusive as to the matters, raises a reasonable probability of substantiating the claims for service connection for tinnitus, chronic residuals of acute perichondritis of the left ear, a right ear disorder, and PTSD.  Therefore, the Board finds that new and material evidence has been received to reopen such claims.  38 C.F.R. § 3.156(a); Shade, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic residuals of acute perichondritis of the left ear is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a right ear disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; the appeal is granted to this extent only.

The appeal with respect to the claim of entitlement to service connection for eczema of the face is dismissed. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the reopened claims for service connection for left and right ear disorders, an acquired psychiatric disorder, and tinnitus, as well as the claims for service connection for neck and bilateral eye disorders, so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

First, with respect to tinnitus, the Veteran is competent, as he testified in sworn testimony to the undersigned, to assert that he has had problems with tinnitus from service to the present time, as the Court has specifically held that tinnitus is a disorder capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  Thus, as the rationale for the negative opinion with respect to tinnitus following the July 2003 VA examination was limited to the Veteran's hearing being normal at separation, this examination is not adequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).  As such, the AOJ will be asked below to arrange for a VA examination addressing the claim for service connection for tinnitus that includes consideration of the competent lay assertions as to problems with tinnitus from service to the present time.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.).  

With respect to an acquired psychiatric disorder, to include PTSD, the January 2014 VA psychiatric examination included the opinion that the Veteran's current problems with anxiety existed prior to service and were not aggravated by service.  However, this opinion does not reflect the proper standard of review pertinent to service connection claims based on aggravation.  In this regard, while the medical history collected in conjunction with the August 1969 service entrance examination was positive for problems with anxiety, the psychiatric examination at that time was indicated to be normal and a psychiatric disability was not otherwise "noted" when the Veteran was examined at service entrance.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  As such, the pre-service occurrence of anxiety recorded on the medical history collected in August 1969 does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Given the above, the AOJ should arrange for an addendum opinion addressing the claim for service connection for an acquired psychiatric disorder from, if possible, the same VA psychologist who examined the Veteran in January 2014 that is in accordance with the proper standard of review for claims for service connection based on aggravation of disabilities not noted at entrance to service.  Barr, supra.  Also, as the Veteran has not been afforded an opinion addressing the matter of whether his PTSD is the result of, for the purposes of this adjudication, the presumed stressor of "fear of hostile military or terroristic activity" coincident with his service as a truck driver on caravans in Vietnam, the psychologist will also be asked to render an opinion as to whether the criteria for a diagnosis of PTSD based on this confirmed stressor are met.  38 C.F.R. § 3.304(f)(3).

With regard to left and right ear disorders, the Veteran has not been afforded a VA examination addressing these disorders.  Given the in-service evidence of acute perichondritis of the left ear and relevant post-service clinical evidence, to include bilateral chronic otitis externa and bilateral otalgia, and the assertion that current ear disability is the result of service-to include exposure therein to chemical agents and fumes in the motor pool (March 9, 2015, Hearing Transcript, page 4)-the undersigned finds that a VA examination that includes an opinion as to whether the Veteran has a left or right ear disorder that is etiologically related to service is  necessary to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4).

As for a neck disorder, the post-service record includes relevant treatment, to include reports from private treatment in October 2011 for a stiff neck, and  testimony was presented as to continuing neck problems from service to the present time as a result of the Veteran having to constantly rotate his head to look at his truck mirrors while watching for ambushes (March 9, 2015, Hearing Transcript, page 7) and injuries sustained while performing truck maintenance during service (Id, pages 12-13).  As such, the undersigned finds that a VA examination that includes an opinion as to whether the Veteran has a current neck disorder that is etiologically related to service is necessary to fulfill the duty to assist.  McLendon, supra, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4).

Finally with respect to a bilateral eye disorder, the post-service record includes evidence of relevant disability, to include reports from surgery for an eyelid infection at a VA medical facility in March 2011 and reports from private treatment in November 2011 for conjunctivitis.  At the hearing before the undersigned, the Veteran testified as to having continuing problems with watery eyes from service to the present time that are the result of exposure to toxic fumes and chemicals while serving in Vietnam (March 9, 2015, Hearing Transcript, page 8.)  He also testified as to his belief that exposure to Agent Orange, which is presumed given the Veteran's documented service in Vietnam, during service caused his eye problems.  Id. page 13.  In light of the evidence of post-service bilateral eye disorders and this testimony, the undersigned finds that a VA examination that includes an opinion as to whether the Veteran has a current eye disorder that is etiologically related to service is necessary to fulfill the duty to assist.  McLendon, supra, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to address the claims for service connection for tinnitus and right and left ear disorders.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner should address the following inquiries:

(A)  Identify all current left and right ear disorders.

(B)  The examiner should offer an opinion as to whether it at least as likely as not that the Veteran's tinnitus had its onset in service or within one year of discharge, or is otherwise related to his service, to include his in-service noise exposure. 

(C)  For each diagnosed left and/or right ear disorder, the examiner should offer an opinion as to whether it at least as likely as not that such had its onset in service, or is otherwise related to service, to include his in-service noise exposure, exposure to chemical agents and fumes in the motor pool, and/or treatment for a swollen left ear with indications of acute perichondritis of the superior crus in December 1970.

The examiner should provide supporting rationale for the opinions expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In offering each opinion, the clinician should specifically consider all statements regarding the onset and continuity of relevant disorder, and not limit the rationale for a negative opinion solely on a determination of a lack of sufficient evidence of relevant in-service disability.  

3.  The AOJ should obtain an addendum opinion from, if possible, the VA psychologist who conducted the January 2014 VA examination addressing the Veteran's claim for service connection for an acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the January 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to address the following: 

(A)  Is there clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service?   If so, please identify the specific diagnosed disorder.

(i)  If there is clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  

If there was an increase in the severity of such a pre-existing acquired psychiatric disorder during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that an acquired psychiatric disorder existed prior to service, is it at least as likely as not that such a disorder is directly related to service, to include as result of the presumed stressor of fear of enemy ambushes while on convoys in Vietnam?  

(B)  Based on a confirmed stressor of fear of enemy ambushes while on convoys in Vietnam, does the Veteran otherwise meet the DSM IV or V criteria for a diagnosis of PTSD due to such stressor?   

In offering the opinions, the psychologist must consider the full record, to include the Veteran's lay statements.  The rationale for each opinion offered should be provided.

4.  Afford the Veteran a VA examination to address the claim for service connection for a neck disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner should address the following inquiries:

(A)  Identify all current neck disorders.

(B)  For each diagnosed neck disorder, the examiner should offer an opinion as to whether it at least as likely as not that such had its onset in service, or is otherwise related to service, to include as a result of having to constantly rotate his head to look at his truck mirrors while watching for ambushes and/or alleged injuries sustained while performing truck maintenance during service.

The examiner should provide supporting rationale for the opinion expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In offering the opinion, the clinician should specifically consider all statements regarding the onset and continuity of relevant disability, to include the testimony regarding continuing neck problems from service to the present time.  The examiner should not limit the rationale for a negative opinion solely on a determination of a lack of sufficient evidence of relevant in-service disability.  

5.  Afford the Veteran a VA examination to address the claim for service connection for a bilateral eye disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner should address the following inquiries:

(A)  Identify all current bilateral eye disorders.

(B)  For each diagnosed eye disorder, the examiner should offer an opinion as to whether it at least as likely as not that such had its onset in service, or is otherwise related to service, to include exposure therein to chemicals or fumes coincident with duty in a military motor pool and the presumed exposure in service to Agent Orange.  

The examiner should provide supporting rationale for the opinion expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In offering the opinion, the clinician should specifically consider all statements regarding the onset and continuity of relevant disability.  The examiner should not limit the rationale for a negative opinion solely on a determination of a lack of sufficient evidence of relevant in-service disability.  

6.  After completing the above, and any other development as may be indicated, the Veteran's claims that have been remanded should be adjudicated based on the entirety of the evidence.  If any such claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


